David a. Mendoza, Attorney at Law
                                  Mendoza Law Offices, PLLC
                                  608 S. Guadalupe Street
                                  San Marcos, Texas 78666




June 2, 2015

      i. Lori Schmid
CSR>Hays County Court at Law
Hays Cobnty Government Center
712 S. Stageboa^hTrail, Suite2292
San Marcos, TexalT?8<a66

RE:             WRIT HABEAS CORPUS - State of Texas v. Jose Concepcion Loredo
Cause No.:      095790 (ABI-FV)
3rdCOA#:        03-15-00301-CR

Dear Ms. Schmid:


We received notice that the Third Court of Appeals received a copy of the reporter's record. By
letter dated April 22, 2015, we requested that you forward the reporter's record to the Texas Court
of Criminal Appeals in accordance with articles 11.07(3)(c) and 11.09. Additionally, we paid your
fee of $75 by check# 2414 to do the same.

On May 12, 2015, you informed this office that you could not file the transcript until we filed a
notice of appeal with the Third Court of Appeals. Consequently, we filed a notice of appeal with
the Third Court of Appeals. Please send me a copy of the transcript.

If you have any questions, do not hesitate to contact me at 512-757-8830.




David A. Mendoza
Attorney at Law
SBN 24046426


Cc:      Hays County District Attorney, via facsimile 512-393-7619
         Third Court ofAppeals, P.O. Box 12547, Austin, Texas 78711-2547




 • PH: 512-757-8830 • MENDOZAONE@YAHOO.COM • WWW.DOZALAW.COM • FAX: 512-878-8426 •
                                                                      AUSTEN "IX 787
David a. Mendoza, Attorney at Law
                                                          mo GRANDE DISTRICT'.
Mendoza Law Offices. PLLC
608 S. Guadalupe Street
San Marcos. Texas 78666
                            $                              03 JUN 301.5 PM5L
                                        Third Court of Appeals
                                         P.O. Box 12547
                                        Austin, Texas 78711-2547
                                    '8 ?i i2i=4 ?4 :•'      l»ll"ll"/l'll>lll<>lll.Ijll.-I.llll.ll   •Mii%i'